DETAILED ACTION
This Office action for U.S. Patent Application No. 16/468,954 is responsive to communications filed 9 April 2021, in reply to the Non-Final rejection of 11 December 2020.
Claims 1–4 and 6–20 are pending.
In the previous Office action, claims 1–4 and 6–20 were rejected under 35 U.S.C. § 103 as obvious over International Publication WO 2015/130797 A1 (“Tourapis”) in view of U.S. Patent Application Publication No. 2016/0360215 A1 (“Rusanovskyy”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.  Applicant presents an unsupported conclusory assertion that Rusanovskyy does not disclose controlling a “coding amount . . . based on . . . the statistics related to the luminance or chrominance component” as amended.  The examiner disagrees.  Rusanovskyy states that the parameters are derived from one or more components (¶ 0284), that is, color or chrominance components as claimed (¶ 0278).  Considering this, Applicant has not met the burden of proof needed to show the claim amendment negates the finding of a prima facie case of obviousness.  M.P.E.P. § 2142.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4 and 6–20 are rejected under 35 U.S.C. § 103 as being unpatentable over International Publication WO 2015/130797 A1 (“Tourapis”) in view of U.S. Patent Application Publication No. 2016/0360215 A1 (“Rusanovskyy”).
Tourapis, directed to a video codec, discloses with respect to claim 1:
An image processing device comprising:
circuitry configured to (¶ 0081, system-on-chip circuit embodiment):
code an image acquired based on transfer functions related to conversion between light and an image signal (¶¶ 0059–60, “applying different focus ranges to each frame of an input video according to some embodiments of an adaptive transfer function method”),
the transfer functions including at least (i) a first transfer function corresponding to a first dynamic range (Fig. 7C, ¶ 0060; different focus ranges for different portions of the image) for displaying with a first luminance (Figs. 4–6, ¶ 0006; focus range) . . . and (ii) a second transfer function (e.g. ¶ 0029, primary and secondary transfer functions) corresponding to a second dynamic range for displaying with a second luminance . . . ; and
control a coding amount assigned to the partial region of the image based on the transfer functions (¶ 0060, determine focus range, quantization parameters, and the like according to adaptive transfer function method).
The claimed invention differs from Tourapis in that the claimed invention specifies the choice between the first and second transfer functions occurs at 100 nits, and only calculating certain statistics for the first transfer fuction, while Tourapis discloses an example focus range of 2000–4000 nits.  However, Rusanovskyy, directed to adaptive use of transfer functions, teaches with respect to claim 1: a selective use of an HDR transfer function for a luminance above 100 nits (¶ 0280), representing the boundary between HDR signals and SDR-compatible signals.  In combination with Tourapis, the Rusanovskyy HDR transfer function applied above 100 nits corresponds with the claimed first transfer function, and a default SDR transfer function applied below 100 nits corresponds with the claimed second transfer function.  Further, all associated processing to produce HDR signals are performed above 100 nits (Rusanovskyy ¶ 0285).  Such selective determination of pre-processing and post-processing parameters (¶¶ 0281–285) for color components (¶¶ 0278, 0284) only when required for HDR corresponds to the claimed selective calculation of luminance or chrominance intensity statistics only when the first transfer function is being encoded.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Tourapis adaptive transfer function to distinguish between ranges at 100 nits as taught by Rusanovskyy, in order to distinguish between high dynamic range (HDR) images and standard dynamic range (SDR) images for backwards compatibility with SDR processing (¶ 0280).

Regarding claim 2, Tourapis teaches:
The image processing device according to claim 1, wherein, in a case in which the first transfer function and the second transfer function corresponding to the second dynamic range that is narrower than the first dynamic range is applied to the image (Fig. 7C, ¶ 0060; different focus ranges are dynamically determined for different parts of the image),
the circuitry controls the coding amount assigned to the partial region depending on at least one of the luminance component or the chrominance component of the partial region (¶ 0032, “The adaptive transfer function methods may be . . . applied to one or both of the luminance (luma) and chrominance (chroma) components of the video signal”).

Regarding claim 3, Tourapis teaches:
The image processing device according to claim 2, wherein the circuitry controls the coding amount assigned to the partial region by adjusting a quantization step used for the partial region (¶ 0071, quantization parameters are components of transfer function)
depending on the at least one of the luminance component or the chrominance component (¶ 0032, “The adaptive transfer function methods may be . . . applied to one or both of the luminance (luma) and chrominance (chroma) components of the video signal”).

Regarding claim 4, Tourapis teaches:
The image processing device according to claim 3, wherein the circuitry scales the quantization step used for the partial region (¶¶ 0060, 0071, different adaptive transfer functions including different quantization parameters for different regions in an image)
such that a larger coding amount is assigned to a partial region in which the intensity of the at least one of the luminance component or the chrominance component is higher (Figs. 4–6, higher code values output by the transfer function correspond to higher luminance input values).

Regarding claim 6, Tourapis teaches:
The image processing device according to claim 4, wherein the circuitry scales the quantization step for the partial region (¶¶ 0060, 0071, different adaptive transfer functions including different quantization parameters for different regions in an image)
in accordance with an intensity of only one of the luminance component and the chrominance component (¶ 0032, separately applying adaptive transfer function method to one of the luma or chroma components).

Regarding claim 7, Tourapis teaches:
The image processing device according to claim 1, wherein the circuitry determines a type of the transfer function based on input information related to the transfer function applied to the image (¶¶ 0032, 0035–36; format metadata that describes the adaptive transfer function may include type such as data word length and HDR) and
controls the coding amount assigned to the partial region based on the determined type (¶ 0060, determine focus range, quantization parameters, and the like according to adaptive transfer function method).

Regarding claim 8, Tourapis teaches:
The image processing device according to claim 7, wherein the input information is information acquired via a user interface (¶¶ 0083–0140, embedding in computer system having variety of user input devices and methods).

Regarding claim 9, Tourapis teaches:
The image processing device according to claim 7, wherein the input information is information acquired from an auxiliary signal that is multiplexed with an input image signal that expresses the image (¶ 0030, metadata is embedded in output bitstream).

Regarding claim 10, Tourapis teaches:
The image processing device according to claim 1, wherein the partial region is a block corresponding to a processing unit of quantization processing (¶¶ 0042–46, 0062; operation on pixel blocks).

Regarding claim 11, Tourapis in combination with Rusanovskyy teaches:
An image processing method comprising:
coding an image acquired based on transfer functions related to conversion between a light and an image signal (Tourapis ¶¶ 0059–60, “applying different focus ranges to each frame of an input video according to some embodiments of an adaptive transfer function method”, focus ranges are used in encoding regions of a frame),
the transfer functions including at least (i) a first transfer function corresponding to a first dynamic range (Tourapis Fig. 7C, ¶ 0060, different focus ranges for different portions of the image) for displaying with a first luminance (Tourapis Figs. 4–6, ¶ 0006; focus range) of 100 nits or greater  (Rusanovskyy ¶ 0280, boundary between HDR and SDR) and (ii) a second transfer function corresponding to a second dynamic range for displaying with a second luminance less than 100 nits (Tourapis e.g. ¶ 0029, primary and secondary transfer functions);
calculating statistics related to intensity of a luminance or a chrominance component of a partial region of the image when the image acquired based on the first transfer function is being coded, and skipping the calculation of the statistics when the image acquired based on the second transfer function is being coded (Rusanovskyy ¶¶ 0280–285, only determine pre-and post-processing parameters when needed for HDR coding and otherwise using default SDR parameters); and
controlling a coding amount assigned to the partial region of the image during the coding based on the transfer functions (Tourapis ¶ 0060, determine focus range, quantization parameters, and the like according to adaptive transfer function method) and the statistics related to the intensity of the luminance or the chrominance component (Rusanovskyy ¶¶ 0278, 0284, determine parameters for color components).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Tourapis adaptive transfer function to distinguish between ranges at 100 nits as taught by Rusanovskyy, in order to distinguish between high dynamic range (HDR) images and standard dynamic range (SDR) images for backwards compatibility with SDR processing (¶ 0280).

Regarding claim 12, Tourapis in view of Rusanovskyy teaches:
A non-transitory computer readable medium storing computer readable instructions that, when executed by a processor of an image processing device, causes the processor to perform a method comprising (¶¶ 0002–03, implementation as software video codec):
coding an image acquired based on transfer functions related to conversion between light and an image signal (¶¶ 0059–60, “applying different focus ranges to each frame of an input video according to some embodiments of an adaptive transfer function method”, focus ranges are used in encoding regions of a frame),
the transfer functions including at least (i) a first transfer function corresponding to a first dynamic range (Tourapis Fig. 7C, ¶ 0060, different focus ranges for different portions of the image) for displaying with a first luminance (Tourapis Figs. 4–6, ¶ 0006; focus range) of 100 nits or greater  (Rusanovskyy ¶ 0280, boundary between HDR and SDR) and (ii) a second transfer function corresponding to a second dynamic range for displaying with a second luminance less than 100 nits (Tourapis e.g. ¶ 0029, primary and secondary transfer functions);
calculating statistics related to intensity of a luminance or a chrominance component of a partial region of the image when the image acquired based on the first transfer function is being coded, and skipping the calculation of the statistics when the image acquired based on the second transfer function is being coded (Rusanovskyy ¶¶ 0280–285, only determine pre-and post-processing parameters when needed for HDR coding and otherwise using default SDR parameters); and
controlling a coding amount assigned to the partial region of the image based on the transfer function (Tourapis ¶ 0060, determine focus range, quantization parameters, and the like according to adaptive transfer function method) and the statistics related to the intensity of the luminance or the chrominance component (Rusanovskyy ¶¶ 0278, 0284, determine parameters for color components).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Tourapis adaptive transfer function to distinguish between ranges at 100 nits as taught by Rusanovskyy, in order to distinguish between high dynamic range (HDR) images and standard dynamic range (SDR) images for backwards compatibility with SDR processing (¶ 0280).

Regarding claim 13, Tourapis in view of Rusnovskyy teaches:
An image processing device comprising:
circuitry configured to (¶ 0081, system-on-chip circuit embodiment):
code an image acquired on a basis of a transfer function related to conversion between light and an image signal (¶ 0059, “applying focus ranges to each frame of an input video according to some embodiments of an adaptive transfer function method”),
the transfer functions including at least (i) a first transfer function corresponding to a first dynamic range (Tourapis Fig. 7C, ¶ 0060, different focus ranges for different portions of the image) for displaying with a first luminance (Tourapis Figs. 4–6, ¶ 0006; focus range) of 100 nits or greater  (Rusanovskyy ¶ 0280, boundary between HDR and SDR) and (ii) a second transfer function corresponding to a second dynamic range for displaying with a second luminance less than 100 nits (Tourapis e.g. ¶ 0029, primary and secondary transfer functions);
calculate statistics related to intensity of a luminance or a chrominance component of a partial region of the image when the image acquired based on the first transfer function is being coded, and skipping the calculation of the statistics when the image acquired based on the second transfer function is being coded (Rusanovskyy ¶¶ 0280–285, only determine pre-and post-processing parameters when needed for HDR coding and otherwise using default SDR parameters); and
control a coding amount assigned to the partial region of the image in the coding unit depending on at least one of a luminance component or a chrominance component of the partial region (Tourapis ¶ 0032, “The adaptive transfer function methods may be . . . applied to one or both of the luminance (luma) and chrominance (chroma) components of the video signal”; ¶¶ 0059–60, ¶¶ 0059–60, “applying different focus ranges to each frame of an input video according to some embodiments of an adaptive transfer function method”, focus ranges are used in encoding regions of a frame; determining focus range, quantization parameters, and the like according to adaptive transfer function method) and the statistics related to the intensity of the luminance or the chrominance component (Rusanovskyy ¶¶ 0278, 0284, determine parameters for color components).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Tourapis adaptive transfer function to distinguish between ranges at 100 nits as taught by Rusanovskyy, in order to distinguish between high dynamic range (HDR) images and standard dynamic range (SDR) images for backwards compatibility with SDR processing (¶ 0280).

Regarding claim 14, Tourapis teaches:
The image processing device according to claim 13, wherein the circuitry controls the coding amount assigned to the partial region (¶ 0071, quantization parameters are components of transfer function)
depending on the at least one of the luminance component or the chrominance component (¶ 0032, “The adaptive transfer function methods may be . . . applied to one or both of the luminance (luma) and chrominance (chroma) components of the video signal”).

Regarding claim 15, Tourapis teaches:
The image processing device according to claim 14, wherein the circuitry scales the quantization step used for the partial region (¶¶ 0060, 0071, different adaptive transfer functions including different quantization parameters for different regions in an image)
such that a larger coding amount is assigned to a partial region in which intensity of the at least one of the luminance component or the chrominance component is higher (Figs. 4–6, higher code values output by the transfer function correspond to higher luminance input values).

Regarding claim 16, Tourapis teaches:
The image processing device according to claim 15, wherein the circuitry scales the quantization step (¶¶ 0060, 0071, different adaptive transfer functions including different quantization parameters for different regions in an image)
decided based on a prescribed compression ratio for the partial region (¶ 0078, “compression capabilities or characteristics of particular transfer functions for the signal in question may also be considered in selecting and/or adjusting an internal transfer function”),
depending on the at least one of the luminance component or the chrominance component  (¶ 0032, separately applying adaptive transfer function method to one of the luma or chroma components), and
the circuitry quantizes a conversion coefficient of the partial region in the scaled quantization step (¶¶ 0060, 0071, different adaptive transfer functions including different quantization parameters for different regions in an image).

Regarding claim 17, Tourapis teaches:
The image processing device according to claim 15, wherein the circuitry scales the quantization step for the partial region (¶¶ 0060, 0071, different adaptive transfer functions including different quantization parameters for different regions in an image)
in accordance with intensity of only one of the luminance component and the chrominance component (¶ 0032, separately applying adaptive transfer function method to one of the luma or chroma components).

Regarding claim 18, Tourapis teaches:
The image processing device according to claim 13, wherein the partial region is a block corresponding to a processing unit of quantization processing (¶¶ 0042–46, 0062; operation on pixel blocks).

Regarding claim 19, Tourapis in view of Rusanovskyy teaches:
An image processing method comprising:
coding an image acquired on a basis of transfer functions related to conversion between light and an image signal (¶ 0059, “applying focus ranges to each frame of an input video according to some embodiments of an adaptive transfer function method”),
the transfer functions including at least (i) a first transfer function corresponding to a first dynamic range (Tourapis Fig. 7C, ¶ 0060, different focus ranges for different portions of the image) for displaying with a first luminance (Tourapis Figs. 4–6, ¶ 0006; focus range) of 100 nits or greater  (Rusanovskyy ¶ 0280, boundary between HDR and SDR) and (ii) a second transfer function corresponding to a second dynamic range for displaying with a second luminance less than 100 nits (Tourapis e.g. ¶ 0029, primary and secondary transfer functions);
calculating statistics related to intensity of a luminance or a chrominance component of a partial region of the image when the image acquired based on the first transfer function is being coded, and skipping the calculation of the statistics when the image acquired based on the second transfer function is being coded (Rusanovskyy ¶¶ 0280–285, only determine pre-and post-processing parameters when needed for HDR coding and otherwise using default SDR parameters); and
controlling a coding amount assigned to the partial region of the image during the coding, depending on at least one of a luminance component or a chrominance component of the partial region (¶ 0032, “The adaptive transfer function methods may be . . . applied to one or both of the luminance (luma) and chrominance (chroma) components of the video signal”; ¶¶ 0059–60, ¶¶ 0059–60, “applying different focus ranges to each frame of an input video according to some embodiments of an adaptive transfer function method”, focus ranges are used in encoding regions of a frame; determining focus range, quantization parameters, and the like according to adaptive transfer function method) and the statistics related to the intensity of the luminance or the chrominance component (Rusanovskyy ¶¶ 0278, 0284, determine parameters for color components).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Tourapis adaptive transfer function to distinguish between ranges at 100 nits as taught by Rusanovskyy, in order to distinguish between high dynamic range (HDR) images and standard dynamic range (SDR) images for backwards compatibility with SDR processing (¶ 0280).

Regarding claim 20, Tourapis teaches:
A non-transitory computer readable medium storing computer readable instructions that, when executed by a processor of an image processing device, causes the processor to perform a method comprising (¶¶ 0002–03, implementation as software video codec):
coding an image acquired based on transfer functions related to conversion between light and an image signal (¶ 0059, “applying focus ranges to each frame of an input video according to some embodiments of an adaptive transfer function method”),
the transfer functions including at least (i) a first transfer function corresponding to a first dynamic range (Tourapis Fig. 7C, ¶ 0060, different focus ranges for different portions of the image) for displaying with a first luminance (Tourapis Figs. 4–6, ¶ 0006; focus range) of 100 nits or greater  (Rusanovskyy ¶ 0280) and (ii) a second transfer function corresponding to a second dynamic range for displaying with a second luminance less than 100 nits (Tourapis e.g. ¶ 0029, primary and secondary transfer functions);
calculating statistics related to intensity of a luminance or a chrominance component of a partial region of the image when the image acquired based on the first transfer function is being coded, and skipping the calculation of the statistics when the image acquired based on the second transfer function is being coded (Rusanovskyy ¶¶ 0280–285, only determine pre-and post-processing parameters when needed for HDR coding and otherwise using default SDR parameters); and
controlling a coding amount assigned to the partial region of the image depending on at least one of a luminance component or a chrominance component of the partial region (¶ 0032, “The adaptive transfer function methods may be . . . applied to one or both of the luminance (luma) and chrominance (chroma) components of the video signal”; ¶¶ 0059–60, ¶¶ 0059–60, “applying different focus ranges to each frame of an input video according to some embodiments of an adaptive transfer function method”, focus ranges are used in encoding regions of a frame; determining focus range, quantization parameters, and the like according to adaptive transfer function method) and the statistics related to the intensity of the luminance or the chrominance component (Rusanovskyy ¶¶ 0278, 0284, determine parameters for color components).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Tourapis adaptive transfer function to distinguish between ranges at 100 nits as taught by Rusanovskyy, in order to distinguish between high dynamic range (HDR) images and standard dynamic range (SDR) images for backwards compatibility with SDR processing (¶ 0280).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487